DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment, filed on 02/12/2021, in response to claims 1-3, 6, 9, 12-15, and 17-25 rejection from the non-final office action (11/13/2020), by amending claims 1, 3, 6, 9, 12, 15, 17-19, 22-23, and 25; cancelling claims 2 and 13-14; and adding new claims 26-28 is entered and will be addressed below.
The examiner notices that claim 6 should be labeled as “Previously Presented”.
Election/Restrictions
Claims 7-8 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2-3, there being no allowable generic or linking claim.
Claim Interpretations
The “wherein the adhesion preventing plate is provided in a position between a template supporting portion of tips of the plurality of pins and the vaporization unit, the position where the adhesion preventing plate forms, in a plan view, a rectangular-shaped slit with the opening of the support plate”, upon further consideration, the examiner does not see a rectangular-shaped slit in Applicants’ Fig. 3 except the opening 4b1 itself. Therefore, the opening and rectangular-shaped slit is considered as one of the same. On the other hand, Applicants’ Fig. 4 shows rectangular slit/opening of 

It appears Applicants are trying to define an rectangular annulus between adhesion prevention plate 7 and the support plate 4b without support arm (therefore, in a “plan view” is not accurate). Appropriate correction of claim language if this is indeed the intention. However, ‘965 below have a rectangular annulus (see Fig. 8).

The “vaporization unit“ of claim 1 is no longer examined under 112f, as this is further modified by a container 31 and a heater 5.

The “a container (31) storing an liquid-repellent material“, the material used in the vaporization unit is an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

The examiner considers that the template itself, without more, may be an intended use of the apparatus. However, due to its relationship to the “an adhesion preventing plate” later of claim1 is a specific feature of the apparatus and therefore, treat this template and the adhesion preventing plate as a structural limitation.

Note the “adhesion preventing plate” can be made of various materials (page 11, lines 29-31).

The “a controller” of claims 3-4 is an automatic control, as a microcomputer disclosed in Applicants’ Specification.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added limitation “a supply chamber air-tightly connected to a side surface of the treatment chamber“ of claim 12, it is not clear the claim requires that the supply chamber is separating from the treatment chamber air-rightly, or the supply 

This portion of claim 12 will be examined inclusive both interpretations.

The newly added limitation “the control unit controls the rotation table …“, there is not antecedent bases of these terms. 
This portion of claim 12 will be examined inclusive “the controller further configured to control the rotation arm …”

Dependent claim 15 is also rejected under USC 112(b) at least due to dependency to rejected claim 12.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 17-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130157016, hereafter ‘016), in view of Stacey et al. (US 20080303187, hereafter ‘187), Tsuruko (US 20060222965, hereafter ‘965), Martin (US 4469719, hereafter ‘719), and Pellet et al. (US 5306345, hereafter ‘345).
‘016 teaches some limitations of:
Claim 1: ORGANIC LAYER DEPOSITION APPARATUS (title, the claimed “A manufacturing apparatus comprising”):
nd last sentence, the claimed “a first supporter configured to support a substrate”, but not a template, and “the first supporter includes: a plurality of pins configured to support the substrate“, note the clamps 250 is equivalent supporting structure as pins, using pins to support substrate is well-known in the arts),
a heater 112 that heats the crucible 111 to vaporize the deposition material 115 ([0072], the claimed “a vaporization unit located below the first supporter”; and “wherein the vaporization unit includes: a container storing a liquid-repellent material, that repels a liquid material to be transferred, in a liquid form; and a heater vaporizing the liquid-repellent material stored in the container“, is capable of storing and vaporizing an liquid-repellent material, see claim interpretation above);
The patterning slit sheet 150 and a frame 155 are further disposed between the deposition source 110 and the substrate 500 ([0072], 5th sentence, the claimed “an adhesion preventing plate”),
Each of the sheet support units 215 may protrude from an inner side surface of the frame 211 and support the patterning slit sheet 150 ([0077], Figs. 4 and 6 show the sheet support units 215 and guide member 221 is connected, the claimed “a second supporter connecting the first supporter and the adhesion preventing plate “),
rd sentence, Fig. 3 shows the aperature 217a is a rectangular-shaped slit/opening, the claimed “and including an opening”, and “wherein the adhesion preventing plate is provided in a position between a template supporting portion of tips of the plurality of pins and the vaporization unit, the position where the adhesion preventing plate forms, in a plan view, a rectangular-shaped slit with the opening of the support plate“, note mask sheet 150 is between the crucible 111 and tip of the clamps 250).

‘016 does not teach the other limitations of:
Claim 1: (1A) An imprint template (manufacturing apparatus comprising):
(a first supporter) configured to support a template that includes a base having a main surface, and a convex portion provided on the main surface and having an end surface on a side opposite to the main surface, wherein a concavo-convex pattern being formed on the end surface, the first supporter supporting the template such that the convex portion faces downward;
 (a plurality of pins configured to support) the template;
a feed screw or an air cylinder provided on the support plate and configured to move the plurality of pins relatively in a height direction, wherein
(1C) the plurality of pins are positioned on a top surface of the support plate, wherein
(1D) the second supporter is in direct contact with a lower surface of the support plate and a lower surface of the adhesion preventing plate,
wherein second supporter includes an overlapping portion with the rectangular-shaped slit in the plan view, and
the overlapping portion, with the rectangular-shaped slit, of the second supporter positions below a top surface of the adhesion preventing plate in a vertical direction.

‘187 is an analogous art in the field of Imprint Fluid Control (title). ‘187 teaches that Template 14 and/or mold 16 may be formed from such materials including but not limited to, fused silica, quartz … As shown, patterning surface 18 includes features defined by a plurality of spaced-apart recesses 17 and protrusions 19, with recessions 17 extending along a direction parallel to protrusions 19 that provide a patterning surface 18 with a shape of a battlement (Fig. 1, [0020]), a template is employed, spaced-apart from the substrate, with a formable liquid present between the template and the substrate ([0006], i.e., “a concavo-convex pattern to be pressed against a liquid material to be transferred is formed on the end surface”), a super-repellent surface may th sentence) and controlling a position of an imprinting material on a substrate ([0003]).

	‘187 also teaches that for (tridecafluoro-1,1,2,2-tetrahydrooctyl)trichlorosilane after dip coating or vapor deposition ([0052], note silane is a liquid-repellent material, see Applicants’ Specification, page 10, lines 33-34).

‘016’s teaches that through which the deposition material 115 vaporized in the deposition source 110 may pass through the patterning slit sheet 150 and then be rd sentence) instead of a solid adhesion preventing plate without hole while the vaporized source passes around the support member and to be deposited onto the template.

‘965 is an analogous art in the field of mask (title) general film forming methods such as a vapor nd last sentence). ‘965 teaches that with reference to FIG. 8, the mask body 1 is provided with a substantially rectangular first island-portion 84a, a second island-portion 84b, a mask outer circumferential portion 84c, and the reinforcing section 3. The second island-portion 84b is defined by a through-hole 82a which is formed to have a constant width around the first island-portion 84a and which has a substantially rectangular frame-shaped form (annulus) as viewed in a plan view, and a through-hole 82b which is concentric with the through-hole 82a and which is formed to have a substantially rectangular frame-shaped form slightly larger than the above ([0080], 4th–5th sentences, label 82a, 82b missing but it is clear where they are. Therefore, vapor passes through the through-hole 82a and the reinforcing sections 3 overlaps with the through-hole 82a, and the rectangular island-portion 84a is the same shape as the mold/mesa 16 of ‘187), for the purpose of accurately form a fine wiring ([0011]). Note Fig. 14C shows the reinforcing section 3 and the substrate 101 are at the opposite side of the mask body 1 and Fig. 14B shows vapor source 103 to be deposited on substrate 101 from top.



‘016’s clamps 250 are indirectly support on the upper plate/support plate 217.

‘719 is an analogous art in the field of A method for controlling the slope of the edge gradient of a layer of vapor deposition material onto a substrate from an evaporation source of vapor deposition material … a substrate in a spaced relationship from the deposition mask defining a mask-to-substrate distance to permit the flux of the vapor deposition material passing through the apertures in the deposition mask to impinge onto the substrate forming a layer of vapor deposit material thereon (title). ‘719 teaches FIG. 3(b) shows one method of decreasing the angle of the slope of the edge gradient by increasing the mask-to-substrate distance m6. This can be accomplished by 6. Similarly, the distance from the substrate 102 to source 112 is increased to a distance shown by s6. However, the mask-to-source distance remains the same as shown by distance f5. By varying the mask-to-substrate distance m6 as illustrated in FIG. 3(b), a different edge gradient characteristic can be obtained, the exact angle thereof being a function of the cross-sectional area of the affected source and the distance between the mask-to-substrate illustrated by m.sub.6 and the distance f5 between the mask 104 and the effective source 114 (col. 7, line 67 to col. 8, line 15, see also Fig. 3a). Note the substrate 102 and holding means 100 are provided on the tip of the pin members 120, and the pin members are directly on top of the mask supporting frame.

‘345 is an analogous art in the field of Deposition Chamber For Deposition Of Particles On Semiconductor Wafers (title), chemical vapor deposition (col. 2, lines 4-5). ‘345 teaches that in FIG. 8, this is a device 118 for adjusting the separation of the mask 104 relative to the wafer 116 (col. 7, lines 67-68), device 118 are set screws threaded through an aperture in the base 102. Alternatively, device 118 may be set screws threaded through apertures in the mask 104 (col. 8, lines 8-10, in other words, tips of set screws moving the wafer 116).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the indirect placement of prima facie case of obviousness. MPEP 2144.07. Furthermore, to have replaced the fixed length pin members 120 with set screws 118 of ‘345 (the limitation of 1B), for the purpose adjustable separation, as taught by ‘345 (col. 7, lines 67-68) to achieve the control of edge gradient, as taught by ‘719 (title).

‘965 further teaches the limitations of:
Claims 17 and 26: Fig. 8 shows the reinforcing sections 3 overlaps a small portion of the through-hole 82a (the claimed “wherein an area of the overlapping portion, with the slit, of the second supporter is smaller than an area of the slit where the second supporter is not overlapped” of claim 17 and “wherein the support plate and the adhesion preventing plate are positioned at the same height” of claim 26).
Claim 18: Fig. 14C shows the reinforcing section 3 and the substrate 101 are at the opposite side of the mask body 1 and Fig. 14B shows vapor source 103 to be deposited on substrate 101 from top (the claimed “wherein the second supporter is provided at the vaporization unit side of the adhesion preventing plate and the first supporter”).
Claims 19-23: the reinforcing sections 3 connects the rectangular frame-shaped island-portion 84a and the outer circumferential portion 84c (which corresponds to the upper plate 217 of ‘016, the claimed “wherein the second supporter is a support arm first supporter, respectively” of claim 19 and “comprising a plurality of the support arm; and wherein the plurality of the support arm is disposed to be separate from each other” of claim 20, “wherein the interval between each of the plurality of the support arm is bigger than a width of the support arm” of claim 21, “wherein the adhesion preventing plate is a rectangle plate; and each end of the support arm is connected to the first supporter and a corner portion of the adhesion preventing plate, respectively” of claim 22, “wherein four of the support arms are provided; and each support arm is provided to connect the first supporter and each corner portion of the adhesion preventing plate” of claim 23).
Claims 24 and 27: The shape of the reinforcing section 3 is arch-shaped. That is, the recess 4 is formed so that the internal space thereof is communicated with the internal space of the through-hole 2 ([0067], 5th-6th sentences, the claimed “wherein the support arm is concaved in a cross section view” of claim 24 and “wherein the overlapping portion of the support arm with the slit is formed so as to be separated downward from a lower surface of the adhesion preventing plate by a predetermined distance in the vertical direction: of claim 27, note this is also an obvious change of shape as the masking function is the same with different shapes in cross section view).
Claim 28: Figs. 14A-D shows the gap in the reinforcing section 3 is larger than the through-holes 2 of the mask 1, the claimed “wherein the overlapping portion of the support arm with the slit is formed so as to be separated downward from the lower 

The combination of ‘016, ‘187, ‘965, ‘719 and ‘345 further teaches the limitations of: 
Claim 3: Control of this process is regulated by a processor 32 that is in data communication with stage 10, imprint head 20, fluid dispense system 22, source 26, operating on a computer readable program stored in memory 34 ([0025], last sentence, obvious to adopted the automatic process control to control the imported set screws from ‘345 to implement the control method of ‘719, the claimed “further comprising a controller configured to control the moving structure”). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘016, ‘187, ‘965, ‘719, and ‘345, as being applied to claim 1 rejection above, further in view of Joo et al. (US 20140131311, hereafter ‘311).
The combination of ‘016, ‘187, ‘965, ‘719, and ‘345 does not teach the limitations of:
	Claim 6: wherein the adhesion preventing plate includes an outlet configured to blow out a gas into a space between the convex portion of the template supported by the first supporter and the adhesion preventing plate. 

‘311 is an analogous art in the field of the thin film forming apparatus comprises a mask that includes a blocking portion and an opening (abstract) for depositing a thin film on a surface of a structure by generating a deposition source vapor ([0003]). ‘311 teaches that the mask 100 may include a shutter 120 for adjusting the size of the opening 101 and a gas blower 110 for blowing a gas to prevent the etching gas from flowing into the blocking portion 102 (Fig. 2, [0032]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a gas blower 110 of ‘311 to the patterning slit sheet 150 of ‘016 (or to the 80 of ‘042), and then combined with ‘187 and ‘965, for the purpose of prevent the processing gas from flowing into the blocking portion, as taught by ‘311 ([0032]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘016, ‘187, ‘965, ‘719, and ‘345, as being applied to claim 1 rejection above, further in view of Hunt et al. (US 6372364, hereafter ‘364).
‘016 further teaches some limitations of:
Claim 9: The deposition unit 730 may include at least one deposition chamber (Fig. 1, [0068], the deposition assembly of Fig. 4 and 6 is within the deposition chamber, the claimed “further comprising a treatment chamber that accommodates the first supporter, the vaporization unit, and the adhesion preventing plate”).


The combination of ‘016, ‘187, ‘965, ‘719, and ‘345 does not teach the other limitations of:
Claim 9: wherein the treatment chamber includes an air supply port arranged so as to face a surface of the template on a side opposite to the main surface. 

‘364 is an analogous art in the field of Nanostructure coatings (title), chemical vapor deposition process (abstract) treating the stainless steel with a silane release agent (col. 1, last line to col. 2, line 1). ‘364 teaches that a cooling jet of gas or liquid (not shown) can be directed to the rear surface of the substrate 11 to provide cooling of the substrate 11 when necessary (Fig. 3, col. 7, lines 41-44).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a cooling jet of gas directed to the rear surface of the substrate, as taught by ‘364, to the rear surface of the imported template 14 from ‘187, and then combined with ‘016 and ‘965, for the purpose of cooling substrate when forming silane film of ‘187, as taught by ‘364 (col. 7, lines 41-44).
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘016, ‘187, ‘965, ‘719, and ‘345, as being applied to claim 1 rejection above, further in view of Kamiyama et al. (US 6340501, hereafter ‘501) and No et al. (US 20090269492, hereafter ‘492).
‘016 further teaches some limitations of:
Claim 12: The deposition unit 730 may include at least one deposition chamber (Fig. 1, [0068], the deposition assembly of Fig. 4 and 6 is within the deposition chamber, the claimed “a treatment chamber configured to house the first supporter, the heater, and the adhesion preventing plate”).

The combination of ‘016, ‘187, ‘965, ‘719, and ‘345 does not teach the other limitations of:
Claim 12: (12A) a supply chamber air-tightly connected to a side surface of the treatment chamber;
(12B) a rotation arm configured to support the container at one end and rotate the container; 
a supply head provided on a trajectory of rotation of the one end of the rotation arm in the supply chamber and configured to supply the liquid-repellent material to the container; and
a controller configured to control the rotation arm and the supply head, wherein
the control unit controls the rotation table to move the container from the treatment chamber to the supply chamber when loading or unloading the template, and controls the supply head to supply the liquid-repellent material to the container.
Claim 15: further comprising a cooler configured to cool the container, and
wherein at time of vaporizing the liquid-repellent material in the container, the rotation arm rotates such that the container is located above the heater, and at time of replacing the container, the rotation arm rotates such that the container is located above the cooler.

‘016 further teaches that the patterning slit sheet 150 includes a plurality of patterning slits 151 arranged in a direction ([0072], 2nd last sentence).

‘501 is an analogous art in the field of a vacuum pre-treatment chamber(52), a plurality of recording layer forming chambers (54, 56) each for forming a recording layer by vapor-depositing an organic pigment material (abstract), a pigment material is heated so as to be melted and evaporated, or directly sublimated (col. 8, lines 1-3). ‘501 teaches that a pigment material intermittent supplying mechanism 222 and a pigment material heating mechanism (for example, a pigment material evaporation source) 224. The pigment material heating mechanism 224 includes rotary arms 226 for transporting the pigment material, measuring cups 228 and a heating device 230 (Fig. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the crucible 120 of ‘016 with an intermittent supply mechanism 222 with two measuring cups and two rotary arms 226 and cooling unit 290 of ‘501 (the limitations of 12B and 15), for the purpose of intermittent supply of evaporation material, as taught by ‘501.

‘492 is an analogous art in the field of Apparatus and Method for Deposition Organic Compounds, and Substrate Treating Facility With the Apparatus (title), with a vaporizer (abstract). ‘492 teaches that Referring to FIG. 2, the deposition apparatus 100 includes a deposition chamber 110, organic vaporizers 122 and 124, a vaporizer replacing portion 150 with a standby chamber 130 and a take-out chamber 140 ([0047]), The driver 164 is provided to the standby chamber 130 and the take-out chamber 140 to 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a standby chamber, as taught by ‘490, to the imported an intermittent supply mechanism 222 from ‘501, and then combined with ‘016, ‘187, ‘965, ‘719, and ‘345 (the limitation of 12A), a person of ordinary skill would have recognized the advantage of less contamination with a standby chamber and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over ‘016, ‘187, ‘965, ‘719, and ‘345, as being applied to claim 1 rejection above, further in view of Wortman et al. (US 20050266163 , hereafter ‘163).
The combination of ‘016, ‘187, ‘965, ‘719, and ‘345 does not teach the limitations of:
Claim 25: wherein the support member is a mesh member provided to cover the slit.



Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the reinforcing sections 3 of ‘965 with screen 71 of ‘163, and then combined with ‘016, ‘187, ‘719, and ‘245, for its suitability as mask with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not convincing in light of the new grounds of rejection above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4395440 is cited for a pin 22 supporting the substrate 12 and on the partition/support plate 15 while shutter/mask 13 below the aperture 14 of the partition/support plate 15 (Fig. 2).



Applicants’ IDS JP 2011-224965 is cited for vaporized silane for release layer. IDS JP 5537517 is cited for cleaning side surface of template. IDS JP 2014-160754 is cited for liquid repellent region at outer teeth. 

US 20180015493 is cited for four holes mask (Fig. 2). US 20050066897 is cited for four holes mask (Fig. 7).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/KEATH T CHEN/Primary Examiner, Art Unit 1716